Citation Nr: 0824516	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than April 4, 2006 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the veteran's claims folder 
was subsequently transferred to the Salt Lake City, Utah RO.


FINDINGS OF FACT

1. Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001.

2. The first evidence indicating a diagnosis of diabetes 
mellitus dates to December 2001.

3.  The veteran filed his initial claim for service 
connection for diabetes mellitus on April 4, 2006.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
April 4, 2006, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

An April 2006 letter, issued prior to the adjudication of the 
veteran's claim, described the manner in which VA determines 
effective dates.  The law pertaining to effective dates was 
provided.  The factors involved in determining the effective 
date for a benefit were discussed.  The veteran was advised 
of the evidence that he might submit that would affect the 
determination of the effective date assigned.  

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been associated with the 
record.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran asserts that he has had diabetes mellitus since 
the spring of 1998, and that the effective date of service 
connection should correspond to that date.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2007).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2007).  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease. Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2006).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section. A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded. 
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section. [It is noted that 
the effective date for the regulation 
which added diabetes mellitus as a 
disease presumptively due to in-service 
exposure to herbicides is May 8, 2001. 

See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

 (i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.

38 C.F.R. § 3.816(c) (2007).

In this case, the veteran has a "covered herbicide disease" 
[i.e., diabetes mellitus] within the meaning of 38 C.F.R. § 
3.816(b)(2).  However, a review of the record indicates that 
VA has never denied a claim of service connection for 
diabetes mellitus from the veteran, including between 
September 25, 1985 and May 3, 1989.  The veteran does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang.  He does not contend otherwise.  
Thus, an earlier effective date is not warranted under 38 
C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of entitlement to 
service connection for diabetes mellitus within one year of 
his separation from service.  Again, he does not contend 
otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the veteran's 
argument that the effective date of service connection for 
his diabetes mellitus should be the date of diagnosis is 
without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  As discussed above, in order for the veteran to be 
eligible for a retroactive payment, the evidence must show 
that the veteran met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  In this regard 
the Board notes the veteran's assertion that he was diagnosed 
with diabetes in 1998.  However, the Board's review of the 
record indicates private records showing that the veteran's 
blood sugar was mildly elevated in December 1998.  Diabetes 
mellitus was not diagnosed at that time.  A record dated in 
March 2000 does not address elevated blood sugar or diabetes 
mellitus.  The first indication of diabetes dates to December 
2001, when the provider noted that the veteran's blood sugar 
was recently elevated and that follow-up was required.  The 
problem list indicated diabetes mellitus.  As the veteran did 
not have diabetes mellitus on the effective date of the 
liberalizing law, retroactive payment under 38 C.F.R. § 3.114 
is not available.  See 38 U.S.C.A. § 5110(g).  As noted in a 
nonpresidential decision by the United States Court of 
Appeals for the Federal Circuit, the veteran had to establish 
that he exhibited symptoms consistent with a diagnosis of 
diabetes mellitus at the time of the liberalizing act, not 
that he was in fact diagnosed with diabetes at the time of 
the act.  See Evans v. Mansfield, No. 2007-7192 (Fed. Cir., 
December 4, 2007).  Here, the evidence demonstrates neither 
symptoms nor manifestations of diabetes mellitus to a degree 
of 10 percent at the time of the liberalizing law which 
provided presumptive service connection for diabetes 
mellitus.

As such, the effective date of the grant of service 
connection for diabetes mellitus must be determined pursuant 
to 38 C.F.R. § 3.400(b)(2).  See 38 U.S.C.A. § 5110.  That 
regulation states that the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  In this case, the pertinent and 
undisputed facts are that the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus which 
was received by VA on April 4, 2006.  Review of the record 
reveals that no claim for service connection was received 
until that date, and there are no prior documents that can be 
construed as a claim, informal claim or intent to file a 
claim of entitlement to service connection for diabetes 
mellitus.  Under the law, the earliest effective date and the 
appropriate effective date in this case is April 4, 2006, the 
date of receipt of the veteran's claim for service 
connection.


ORDER

Entitlement to an effective date earlier than April 4, 2006 
for the grant of service connection for diabetes mellitus is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


